Name: Commission Regulation (EC) No 184/94 of 28 January 1994 determining the extent to which applications lodged in January 1994 for import licences for certain pigmeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 1 . 94 Official Journal of the European Communities No L 24/57 COMMISSION REGULATION (EC) No 184/94 of 28 January 1994 determining the extent to which applications lodged in January 1994 for import licences for certain pigmeat products can be accepted Whereas for the products named against order Nos 59.0010, 59.0040, 59.0060 and 59.0070 no applications were lodged ; Whereas it is appropriate to draw the attention of opera ­ tors to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 January to 31 March 1994 submitted pursuant to Regula ­ tion (EC) No 3674/93 shall be met in full , for products named against order No 59.0080 in Regulation (EEC) No 3834/90. 2. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 29 January 1994. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EC) No 3668/93 (2), Whereas the fixed amounts are those mentioned in the Annex to Regulation (EEC) No 3834/90 ; whereas Regula ­ tion (EC) No 3668/93 extends for the period 1 January to 30 June 1994 the application of Regulation (EEC) No 3834/90 ; Whereas Commission Regulation (EC) No 3674/93 (3) set the quantities of pigmeat products that can be imported at a reduced levy for the period 1 January to 31 March 1994 ; Whereas the applications made for licences for products named against order No 59.0080 in Regulation (EEC) No 3834/90 are for quantities lower than those available ; whereas these applications can therefore be met in full ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 121 . (2) OJ No L 338 , 31 . 12. 1993, p. 22. (3) OJ No L 338 , 31 . 12. 1993, p. 50 .